MEMORANDUM OPINION
                                        No. 04-12-00091-CV

                              EX PARTE RAMON MARTINEZ, III

                     From the County Court at Law No. 2, Webb County, Texas
                              Trial Court No. 2010-CVK-001769-C3
                              Honorable Jesus Garza, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: April 18, 2012

DISMISSED

           The appellant, the Texas Department of Public Safety, has filed an unopposed motion to

dismiss this appeal. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).

                                                             PER CURIAM